

116 HR 8950 IH: Coronavirus Relief Fund Expansion Act of 2020
U.S. House of Representatives
2020-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8950IN THE HOUSE OF REPRESENTATIVESDecember 10, 2020Mr. Thompson of Pennsylvania (for himself and Ms. Dean) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo expand the permissible uses of amounts provided under the Coronavirus Relief Fund.1.Short titleThis Act may be cited as the Coronavirus Relief Fund Expansion Act of 2020. 2.Use of amounts provided under the Coronavirus Relief Fund(a)In generalSection 601(d) of the Social Security Act (42 U.S.C. 801(d)) is amended to read as follows:(d)Use of fundsA State, Tribal government, and unit of local government shall use the funds provided under a payment made under this section to—(1)cover only those costs of the State, Tribal government, or unit of local government that—(A)are necessary expenditures incurred due to the public health emergency with respect to the coronavirus disease 2019 (COVID–19);(B)were not accounted for in the budget most recently approved as of the date of enactment of this section for the State or government; and(C)were incurred during the period that begins on January 31, 2020, and ends on December 31, 2021; or(2)replace lost, delayed, or decreased revenues for emergency services organizations, stemming from the public health emergency with respect to the coronavirus disease (COVID–19)..(b)Definition of emergency services organizationSection 601(g) of such Act (42 U.S.C. 801(g)) is amended by adding at the end the following:(6)Emergency services organizationThe term emergency services organization means an organization described in section 501(c) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code that—(A)is organized and operated to provide firefighting or emergency medical services for persons in the State, Tribal government, or unit of local government, as the case may be, and(B)is required (by written agreement) by the State, Tribal government, or unit of local government to furnish firefighting or emergency medical services in such State, Tribal government, or unit of local government..(c)Effective dateThe amendment made by subsection (a) shall take effect as if included in the enactment of the CARES Act (Public Law 116–136).